United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2500
                        ___________________________

                              Julio Roberto Fajardo

                            lllllllllllllllllllllPetitioner

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: April 21, 2014
                              Filed: April 24, 2014
                                 [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Guatemalan citizen Julio Roberto Fajardo petitions for review of an order of
the Board of Immigration Appeals, which upheld an immigration judge’s denial of
asylum and withholding of removal.1 After careful consideration, we first conclude
that we lack jurisdiction to review the denial of asylum, because that denial was based
on an unexcused delay in filing the asylum application. See 8 U.S.C. § 1158(a)(3)
(no court shall have jurisdiction to review any determination of Attorney General
regarding, inter alia, time limit for filing asylum application). We further conclude
that the denial of withholding of removal was supported by substantial evidence on
the record as a whole. See De Castro-Gutierrez v. Holder, 713 F.3d 375, 379-81 (8th
Cir. 2013) (substantial-evidence standard for denial of withholding of removal);
Tay-Chan v. Holder, 699 F.3d 107, 112-13 (1st Cir. 2012) (for purposes of
withholding of removal, to establish clear probability of persecution based on family
membership, it is not enough to show that multiple members of same family had
negative experiences; rather, those experiences had to have been causally linked to
family membership).

      Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                     ______________________________




      1
       Fajardo was also denied relief under the Convention Against Torture, but he
does not address this claim in his brief. See Chay-Velasquez v. Ashcroft, 367 F.3d
751, 756 (8th Cir. 2004) (petitioner waives claim that is not meaningfully raised in
opening brief).

                                         -2-